             Case 1:17-cv-04007-KPF Document 8 Filed 04/25/19 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 THE UNITED STATES OF AMERICA and
 the STATE OF NEW YORK ex rel. J. DOE,

               Plaintiffs,
                                                                        17 Civ. 4007 (KPF)
                V.
                                                                            UNSEALING
 COMMUNITY LIVING CORPORATION, et al.,                                        ORDER

               Defendants.


                                              ORDER

       The United States of America (the "Government"), by its attorney, Geoffrey S. Berman

(the "Government"), having now declined to intervene pursuant to the False Claims Act, 31

U.S.C. § 3730(b)(4)(B), with respect to the claims raised in the Complaint filed by the relator in

the above-captioned action;

               IT IS ORDERED THAT:

       1.      The Complaint shall be unsealed thirty days after entry of this Order; and, in the

event that the relator has not moved to dismiss this action, service upon the defendant by the

relator is authorized as of that date. If the relator seeks to voluntarily dismiss the complaint

pursuant to Rule 41(a)(l) within this 30-day period, the relator may seek to modify this Order

with the Government's and State of New York's consent or by motion on notice to the

Government and State of New York

       2.      The Government's Notice of Election to Decline Intervention and the State of

New York's Notice of Declination shall be served by the relator upon the defendant only after

service of the complaint.
Case 1:17-cv-04007-KPF Document 8 Filed 04/25/19 Page 2 of 3
         Case 1:17-cv-04007-KPF Document 8 Filed 04/25/19 Page 3 of 3

The Court issued this order directing that the case remained sealed for
30 Days on March 25, 2019.   With this time having passed, the Clerk of
Court is directed to unseal the case in accordance with the above order.

Dated:    April 25, 2019               SO ORDERED.
          New York, New York



                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE
